FILED
                            NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


De’MARIAN A. CLEMONS,                            No. 12-16792

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01518-PMP-
                                                 PAL
  v.

BRIAN WILLIAMS, Sr.; et al.,                     MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                             Submitted April 16, 2013**

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Nevada state prisoner De’Marian A. Clemons appeals pro se from the

district court’s judgment dismissing for failure to exhaust administrative remedies

his 42 U.S.C. § 1983 action alleging deliberate indifference to serious medical



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Wyatt

v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We affirm.

      The district court properly dismissed Clemons’s action because Clemons did

not properly exhaust his administrative remedies. See Woodford v. Ngo, 548 U.S.

81, 93-95 (2006) (proper exhaustion is mandatory and requires adherence to

administrative procedural rules).

      We do not consider Clemons’s allegations concerning retaliation raised for

the first time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009) (per curiam).

      AFFIRMED.




                                          2                                   12-16792